United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Ayer, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the Director
Office of Solicitor, for the Director

Docket No. 14-432
Issued: July 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 18, 2013 appellant, through his attorney, filed a timely appeal from an
August 22, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained more than a five percent
permanent impairment to the left arm, for which he received a schedule award.
On appeal, counsel contends that the Board should approve appellant’s schedule award as
rated by Dr. Gary Perlmutter, a Board-certified orthopedic surgeon, rather than the lower rating
calculated by an OWCP medical adviser.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, then a 39-year-old correctional officer, sustained a left
rotator cuff strain as a result of lifting a case of milk out of a food cart on December 11, 2010
while in the performance of duty. He was placed on the periodic rolls. Appellant underwent left
shoulder rotator cuff surgery on July 12, 2011. He accepted a temporary alternative-duty
assignment as a telephone monitor and returned to work on March 26, 2012.
On June 5, 2013 appellant, through his attorney, filed a claim for a schedule award. He
submitted a December 11, 2010 computerized tomography (CT) scan of the cervical spine and a
February 24, 2011 magnetic resonance imaging (MRI) scan of the left shoulder, which revealed
partial thickness tears.
Appellant submitted reports dated March 23, 2011 through September 10, 2012 from
Dr. Laurence Higgins, a Board-certified orthopedic surgeon, who diagnosed a high-grade partial
thickness bursal-sided left rotator cuff tear for which surgery was performed on July 12, 2011.
Appellant was released to work on March 26, 2012 without restrictions.
In a May 8, 2012 report, Dr. Perlmutter reviewed appellant’s medical history and
conducted a physical examination. He diagnosed left rotator cuff tear and status post rotator cuff
repair. Dr. Perlmutter advised that appellant had reached maximum medical improvement and
that no further medical treatment or diagnostic studies were indicated. Utilizing the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides), he found that appellant had a six percent permanent impairment of the left
upper extremity. Dr. Perlmutter stated that, although appellant had a high grade partial thickness
rotator cuff tear, surgery required treatment similar to that seen with a full thickness tear because
when high grade partial thickness tears are debrided they become full thickness tears.
Furthermore, a suture anchor was utilized at the time of surgery in order to repair the rotator cuff
which was typically seen with full thickness rotator cuff tears.
Using Table 15-5, page 403,2 the Shoulder Regional Grid: Upper Extremity Impairments
Table, diagnosis of rotator cuff injury, full thickness tear and per criteria of residual loss,
functional with normal motion, a full thickness rotator cuff tear he assigned appellant to class 1
with a mild range default of a five percent upper extremity impairment. Dr. Perlmutter assigned
a grade modifier 2 for Functional History (GMFH) due to pain with normal activity and a
QuickDASH score of 43. He assigned a grade modifier 1 for Physical Examination (GMPE) due
to minimal palpatory findings and mild decrease of range of motion from normal. Dr. Perlmutter
found that a grade modifier for Clinical Studies (GMCS) was not applicable. Utilizing the net
adjustment formula, he adjusted the default value C to grade D, which equaled a six percent
permanent impairment of the left upper extremity.
On June 14, 2013 Dr. Morley Slutsky, an OWCP medical adviser and Board-certified
occupational medicine specialist, reviewed the medical evidence of record. He determined that
appellant had a five percent permanent impairment of the left upper extremity according to the
2

Table 15-5, page 401-05, of the sixth edition of the A.M.A., Guides is entitled: Shoulder Regional Grid: Upper
Extremity Impairments.

2

sixth edition of the A.M.A., Guides. Dr. Slutsky found that appellant reached maximum medical
improvement on September 10, 2012. He stated that the impairing diagnosis was a partial
thickness rotator cuff tear with residual dysfunction in the left shoulder. Dr. Slutsky placed
appellant into class 1. He explained that Dr. Perlmutter had converted a partial thickness rotator
cuff tear into a full thickness tear; however, this was not stated in the operative note. Soft tissue
and synovitis was removed, the partial tear was not first converted to a full tear and then
repaired.
Dr. Slutsky assigned a grade modifier 2 for functional history on the basis that appellant
did not have to perform functional modifications in order to achieve self-care activities. He
assigned a grade modifier 1 for physical examination due to a mild crepitus with motion under
section 15.7, page 464, for measuring range of motion.3 Dr. Slutsky disagreed with
Dr. Perlmutter that a grade modifier for clinical studies was not applicable and assigned a grade
modifier 2 for clinical studies based on a February 24, 2011 MRI scan of the left shoulder which
demonstrated a partial thickness articular surface tear.4 Using the net adjustment formula of
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), Dr. Slutsky found that (2-1) + (1-1) +
(2-1) resulted in a net grade modifier 2, resulting in an impairment class 1, grade E, totaling a
five percent permanent impairment of the left upper extremity.
By decision dated August 22, 2013, OWCP granted appellant a schedule award for five
percent permanent impairment to the left upper extremity, to run for 15.6 weeks for the period
September 10 through December 28, 2012.
LEGAL PRECEDENT
The schedule award provisions of FECA5 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.6 For schedule awards after

3

Section 15.7a, page 461-64, of the sixth edition of the A.M.A., Guides is entitled: Clinical Measurements of
Motion.
4

The Board notes that the MRI scan was dated February 24, 2011, not December 24, 2011 as stated in OWCP’s
medical adviser’s report, which constitutes a harmless error.
5

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

6

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

3

May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.9 The net adjustment formula is (GMFH - CDX) + (GMPE - DCX) + (GMCS CDX). Evaluators are directed to provide reasons for their impairment rating choices, including
the choices of diagnoses from regional grids and calculations of modifier scores.10
ANALYSIS
OWCP granted appellant a schedule award for a five percent permanent impairment to
the left arm due to the accepted left rotator cuff partial thickness tear. Appellant has the burden
to establish more than a five percent permanent impairment of the left arm due to his
employment-related condition. It is his burden to submit sufficient evidence to establish the
extent of permanent impairment.11
OWCP properly referred the medical evidence of record to its OWCP medical adviser,
Dr. Slutsky, who reviewed the clinical findings of Dr. Perlmutter on June 14, 2013. Dr. Slutsky
determined that appellant had a five percent permanent impairment of the left upper extremity
under the sixth edition of the A.M.A., Guides. He found that the most impairing diagnosis was a
partial thickness rotator cuff tear with residual dysfunction in the left shoulder and placed
appellant into class 1. Dr. Slutsky noted that Dr. Perlmutter rated impairment based on a full
thickness tear; however, this was not stated in the surgical note. Dr. Higgins noted that the soft
tissue and synovitis was removed, the partial thickness tear was exposed. It was not first
converted to a full tear and then repaired. Dr. Slutsky assigned a grade modifier 2 for functional
history (GMFH) on the basis that appellant did not have to perform functional modifications in
order to achieve self-care activities. He assigned a grade modifier 1 for physical examination
(GMPE) due to a mild crepitus with motion under section 15.7, page 464,12 for measuring range
of motion. Dr. Slutsky disagreed with Dr. Perlmutter that a grade modifier for clinical studies
was not applicable and assigned a grade modifier 2 for clinical studies based on a February 24,
2011 MRI scan of the left shoulder which demonstrated a partial thickness articular surface tear.
7

See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a (February 2013); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
8

A.M.A., Guides (6th ed., 2009), page 3, section 1.3, International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
9

Id. at 494-531.

10

See R.V., Docket No. 10-1827 (issued April 1, 2011).

11

See Annette M. Dent, 44 ECAB 403 (1993).

12

See supra note 3.

4

Using the net adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX),
Dr. Slutsky found that (2-1) + (1-1) + (2-1) resulted in a net grade modifier of 2, resulting in an
impairment class 1, grade E, equaling a five percent permanent impairment of the left upper
extremity.
The Board finds that the medical adviser applied the appropriate tables and grading
schemes of the sixth edition of the A.M.A., Guides to the clinical findings of Dr. Perlmutter.
The medical adviser’s calculations were mathematically accurate. There is no medical evidence
of record utilizing the appropriate tables of the sixth edition of the A.M.A., Guides
demonstrating a greater percentage of permanent impairment. Dr. Slutsky explained that
Dr. Perlmutter’s six percent impairment rating for the left arm was erroneous as it was based on
an inappropriate diagnosis that was not supported by the surgical records. Dr. Perlmutter did not
provide sufficient explanation for why he was departing from Dr. Higgins’ diagnosis of a partial
thickness tear. As the A.M.A., Guides note, the reliability of the diagnosis is essential and must
be consistent with the clinical history and findings at the time of the impairment assessment.13
Dr. Higgins did not provide an impairment rating based on the sixth edition of the
A.M.A., Guides. Therefore, the Board finds that they lack probative value and are insufficient to
establish greater impairment. The CT and MRI scans of record are diagnostic in nature and do
not provide any impairment rating. These reports are of no probative value regarding appellant’s
permanent impairment under the sixth edition of the A.M.A., Guides.14
On appeal, counsel contends that the Board should accept the impairment rating as
calculated by Dr. Perlmutter rather than the lower rating of Dr. Slutsky. For the reasons stated,
the Board finds that Dr. Perlmutter did not provide sufficient reasons for departing from the
diagnosis of a partial rotator cuff tear. Accordingly, the Board finds that appellant has not
established that he is entitled to a schedule award greater than that previously received and the
attorney’s arguments are not substantiated.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he sustained more than a five
percent permanent impairment to the left upper extremity, for which he received a schedule
award.

13

See supra note 3 at 15.2a, page 389-90.

14

See Richard A. Neidert, 57 ECAB 474 (2006) (an attending physician’s report is of little probative value where
the A.M.A., Guides are not properly followed).

5

ORDER
IT IS HEREBY ORDERED THAT the August 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

